DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Younghoon Kim on 5/20/2021.  Examiner thanks Mr. Kim for his prompt correspondence in working toward allowable subject matter.
The claims are amended as follows:
1. (Currently Amended) A compound represented by Formula (1)[[.]]:

    PNG
    media_image1.png
    201
    719
    media_image1.png
    Greyscale

wherein, in the Formula (1), R1 represents any one group selected from an alkyl group having 1 to 5 carbon atoms, a group represented by Formula (R2-1), and a group represented by Formula (R2-2), R2 represents a group represented by the Formula (R2-1) or the Formula (R2-2), n1 represents an integer of 0 to 5, and n2 represents a natural number of 1 to 5:

    PNG
    media_image2.png
    152
    620
    media_image2.png
    Greyscale

wherein, in the Formulae (R2-1) and (R2-2), R21 and R22 each independently represents an alkyl group having 1 to 5 carbon atoms, n represents a natural number, and the wavy line represents a bonding site.

Allowable Subject Matter
Claim 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “R2 represents a group represented by Formula (R2-1) or (R2-2)” in combination with the other required elements of the claim 1.
Specifically, the limitations are material to the inventive concept of the application in hand to form a photoresist with excellent water-repellent property. 
Dependent claims 2-14 are respectively dependent on currently amended allowable independent claim 1. Therefore, claims 2-14 incorporate the allowable limitations of claim 1. Consequently, claims 2-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/              Examiner, Art Unit 2812